Exhibit 10.56

SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION

Compensation: Non-employee directors shall receive the following remuneration:

 

Cash retainer

     $80,000   

Lead Director retainer

     $25,000   

Non-Executive Chairman retainer

     $100,000   

Corporate Governance and Nominating Committee

     $10,000   

Audit Committee and Leadership Development and Compensation Committee fee

   $ 15,000 per committee   

Corporate Governance and Nominating Committee Chair fee

     $20,000   

Audit Committee Chair and Leadership Development and Compensation Committee
Chair fee

   $ 25,000 per committee   

Deferred Stock Payment

     $100,000   

 

 

Directors may elect to defer payment of their fees under the Directors’ Deferred
Compensation Plan. Under this Plan, a non-employee director may elect to have
payment of all or a portion of the director’s fees deferred and credited to a
deferred stock account or into a deferred cash account. Non-employee directors
who were former employees of SUPERVALU are not eligible to participate in the
Directors’ Deferred Compensation Plan and instead receive an equivalent amount
in cash compensation. If a director chooses to defer fees into a deferred stock
account, SUPERVALU then credits the director’s account with an additional amount
equal to 10 percent of the amount of fees the director has elected to defer and
contributes the total amount in the director’s account to a grantor (“rabbi”)
trust that uses the amount to purchase shares of SUPERVALU common stock, which
are then allocated to an account for the director under the trust. Each director
is entitled to direct the trustee to vote all shares allocated to the director’s
account in the trust. The common stock in each director’s deferred stock account
will be distributed to the director after the director leaves the Board, in
accordance with the directors’ payment election. Until that time, the trust
assets remain subject to the claims of our creditors. Dividends paid on the
shares of common stock held in each of the directors’ accounts are used to
purchase additional shares for these accounts each quarter. If a director
chooses to defer all or a portion of fees into a deferred cash account, interest
is payable on the amount of deferred cash compensation at an annual rate equal
to the twelve-month rolling average of Moody’s Corporate Average Bond Index for
the twelve-month period ending in the month of October preceding the first day
of the calendar year. Payment in cash is made from the cash account after the
director leaves the Board.